Pee Cttbiam.
This suit was brought in the Camden City District Court to recover a book account amounting to $244.80. The case was tried by the court without a jury resulting in a judgment for the defendant. There is nothing in the paper book sent up with the appeal, presenting a question of law, upon *200which the judgment of the District Court can properly be reviewed by -the Supreme Court. No specification of errors has been filed. Pratt v. Union National Bank, 81 N. J. L. 588. The judgment of the Camden City District Court is therefore affirmed, with costs.